

114 SRES 347 ATS: Honoring the memory and legacy of Anita Ashok Datar and condemning the terrorist attack in Bamako, Mali, on November 20, 2015.
U.S. Senate
2016-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 347IN THE SENATE OF THE UNITED STATESJanuary 20, 2016Mr. Booker (for himself, Ms. Mikulski, Mr. Cardin, Mr. Menendez, Ms. Warren, Mr. Markey, Mr. Warner, Ms. Baldwin, Mr. Durbin, Mr. Blumenthal, Mr. Coons, Mr. Wyden, Mrs. Shaheen, Mr. Manchin, Ms. Cantwell, and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on Foreign RelationsJanuary 28, 2016Reported by Mr. Corker, without amendmentFebruary 1, 2016Considered and agreed toRESOLUTIONHonoring the memory and legacy of Anita Ashok Datar and condemning the terrorist attack in Bamako,
			 Mali,
			 on November 20, 2015.
	
 Whereas, on November 20, 2015, terrorists perpetrated a horrific attack at the Radisson Blu Hotel in Bamako, Mali, killing innocent civilians from 7 countries, including Mali, Russia, China, Belgium, Israel, Senegal, and the United States;
 Whereas Anita Ashok Datar was the only citizen of the United States killed in the terrorist attack on November 20, 2015, in Bamako, Mali;
 Whereas first responders, including Malian forces, United Nations staff, and French and United States security personnel, including agents of the Bureau of Diplomatic Security, bravely and quickly assisted with—
 (1)the evacuation of hostages; and (2)the transportation of hostages to safe locations;
 Whereas Anita Ashok Datar— (1)resided in Takoma Park, Maryland;
 (2)was born in Pittsfield, Massachusetts; and (3)was raised in Flanders, New Jersey;
 Whereas Anita Ashok Datar was an international public health and development worker, public health expert, mother, daughter, sister, and friend;
 Whereas Anita Ashok Datar served as a volunteer of the Peace Corps in Senegal from 1997 through 1999;
 Whereas Anita Ashok Datar was a graduate of— (1)Rutgers, The State University of New Jersey; and
 (2)Columbia University’s— (A)Mailman School of Public Health; and
 (B)School of International and Public Affairs; Whereas Anita Ashok Datar helped found a not-for-profit organization dedicated to connecting low-income women in underserved communities to quality health services;
 Whereas, of all of the accomplishments of Anita Ashok Datar, she was most proud of her son, Rohan; and
 Whereas the people of the United States stand united with the family, friends, and colleagues of Anita Ashok Datar—
 (1)to support the individuals touched by her life or affected by her death; and (2)to pray for healing, understanding, and peace: Now, therefore, be it
	
 That the Senate— (1)condemns the terrorist attack in Bamako, Mali, on November 20, 2015;
 (2)honors the memory of Anita Ashok Datar, the citizen of the United States that was killed in the terrorist attack on November 20, 2015, in Bamako, Mali;
 (3)recognizes and honors the commitment of Anita Ashok Datar to advance international development and public health, including her work to connect low-income women to quality health services;
 (4)extends heartfelt condolences and prayers to— (A)the family, friends, and colleagues of Anita Ashok Datar, particularly her son, Rohan; and
 (B)the individuals touched by the life of Anita Ashok Datar or affected by her death, including the dedicated development professionals and volunteers that continue to selflessly engage in critical humanitarian and development efforts; and
 (5)pledges to continue to work to counter violent extremism, including through education and health care, in the United States and abroad.